United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2624
                         ___________________________

                        Henry J. Lazniarz; Gina M. Lazniarz

                              lllllllllllllllllllllAppellants

                                            v.

                         Commissioner of Internal Revenue

                               lllllllllllllllllllllAppellee
                                     ____________

                     Appeal from The United States Tax Court
                                 ____________

                             Submitted: March 25, 2015
                              Filed: March 30, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Henry Lazniarz and Gina Lazniarz appeal from the decision of the Tax
Court1—issued after two trials—determining that they owed a tax deficiency and a
penalty for the 2006 tax year. We conclude that the taxpayers were given multiple
chances to prove their fact-intensive contentions, and the relatively insubstantial tax
amounts in question do not warrant further judicial review. We affirm.




      1
       The Honorable David Gustafson, United States Tax Court Judge.